Citation Nr: 0924362	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  05-15 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than May 8, 2001, 
for the grant of service connection for peripheral vascular 
disease (PVD) of the lower extremities as secondary to 
service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to November 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  The January 2005 rating decision granted 
service connection for PVD of the lower extremities with an 
initial 100 percent evaluation for the right lower extremity 
and an initial 60 percent evaluation for the left lower 
extremity, each effective November 12, 2004.

This matter was previously before the Board in March 2006 and 
was remanded to afford the Veteran a requested Board hearing.  
In November 2008, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.  
The Veteran submitted additional written evidence at the 2008 
hearing with a written waiver of RO consideration, which was 
signed by the Veteran.  38 C.F.R. § 20.1304.  

A June 2007 rating decision granted an earlier effective date 
of May 8, 2001, for service connection for PVD of the lower 
extremities.  The June 2007 rating decision also assigned an 
initial evaluation of 40 percent for PVD of the right lower 
extremity from May 8, 2001, and assigned an initial staged 
evaluation of 100 percent from June 26, 2003.  The June 2007 
rating decision also assigned an initial evaluation of 20 
percent for PVD of the left lower extremity from May 8, 2001, 
and assigned an initial staged evaluation of 60 percent from 
June 26, 2003.  Accordingly, the Board has recharacterized 
the earlier effective date issue as listed on the title page 
of this decision.

At the November 2008 Travel Board hearing, it was clarified 
on the record that the Veteran was pursuing the issues of (1) 
entitlement to an initial rating in excess of 40 percent for 
PVD of the right lower extremity from May 8, 2001, to include 
an initial 100 percent rating; and (2) entitlement to an 
initial rating in excess of 20 percent (to include an initial 
100 percent rating) for PVD of the left lower extremity from 
May 8, 2001.  (See Board Transcript "Tr." at 2-3.)  A DRO 
Conference Report, dated March 24, 2008, reflects that a VA 
Form 646, dated March 18, 2008, was to be accepted as a 
Notice of Disagreement regarding the evaluations of PVD of 
both lower extremities stemming from the June 2007 rating 
decision.  The record reflects that a statement of the case 
was issued in June 2008 that addressed the issues of 
entitlement to higher initial evaluations for PVD of both 
lower extremities.  The record does not reflect that the 
Veteran submitted a timely substantive appeal regarding 
either of these increased rating issues.  See 38 C.F.R. § 
20.302 (noting that the substantive appeal must be filed 
within 60 days after mailing of the statement of the case, or 
within the remainder of the 1 year period from the mailing of 
notification of the determination being appealed).  However, 
the transcript of the November 2008 Travel Board hearing 
reflects that the Veteran contended that he should not have 
been required to submit an additional VA Form 9 regarding the 
increased rating issues because he had already completed his 
appeal with the provision of a VA Form 9, received by VA in 
2005.  (See Board Tr. at 2-3.)  The Veteran also alleged at 
the November 2008 Board hearing that impairment due to his 
service-connected disabilities, to include cancer, precluded 
him from being able to take further action following the 
issuance of the June 2008 statement of the case.  (See id. at 
3.)  The Board construes this testimony from the November 
2008 Board hearing as raising a claim of entitlement to 
equitable tolling for the time to complete/perfect an appeal 
from a June 2007 rating decision regarding the issues of 
entitlement to higher evaluations regarding PVD of the right 
and left lower extremities.  As the RO has not yet 
adjudicated this issue, it is not properly before the Board.  
As such, this matter is referred to the RO for appropriate 
action. 


FINDING OF FACT

On November 4, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal for entitlement to 
an effective date earlier than May 8, 2001, for the grant of 
service connection for PVD of the lower extremities as 
secondary to service-connected Type II diabetes mellitus was 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant for the issue of entitlement to an effective date 
earlier than May 8, 2001, for the grant of service connection 
for PVD of the lower extremities as secondary to service-
connected Type II diabetes mellitus, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The January 2005 rating decision granted service connection 
for PVD of the lower extremities and assigned a 100 percent 
initial evaluation for the right lower extremity and a 60 
initial evaluation for the left lower extremity, each 
effective November 12, 2004.  The June 2007 rating decision, 
followed by a statement of the case, granted an effective 
date of May 8, 2001 for the grant of service connection for 
PVD of the lower extremities.  The Veteran submitted a timely 
notice of disagreement concerning the effective date for his 
service-connected PVD of the right and left lower 
extremities.  He perfected an appeal on the issue of 
entitlement to an effective date earlier than November 12, 
2004, for the grant of service connection for PVD of the 
lower extremities as secondary to service-connected Type II 
diabetes mellitus.  However, at the November 4, 2008 Travel 
Board hearing, he expressed a desire to withdraw this claim 
on the record.  38 C.F.R. § 20.204(b) (noting that except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing).  (See Board Tr. at 2-3.)  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(a).  The appellant has 
withdrawn the appeal for entitlement to an effective date 
earlier than May 8, 2001, for the grant of service connection 
for PVD of the lower extremities as secondary to service-
connected Type II diabetes mellitus and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration as to that matter.  Accordingly, the Board does 
not have jurisdiction to review the appeal for entitlement to 
an effective date earlier than May 8, 2001, for the grant of 
service connection for PVD of the lower extremities as 
secondary to service-connected Type II diabetes mellitus, and 
it is dismissed.


ORDER

The appeal of the issue of entitlement to an effective date 
earlier than May 8, 2001, for the grant of service connection 
for PVD of the lower extremities as secondary to service-
connected Type II diabetes mellitus, is dismissed.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


